         Case 1:18-cv-06925-VSB Document 64
                                         62 Filed 07/02/20
                                                  07/01/20 Page 1 of 3

                                                                                                       Peter Tu
                                                                                                  Attorney at Law
                                                                                       petertu@kimiplawgroup.com

                                                         Direct. 609.454.1480 | www.kimintellectualproperty.com
                                                                       129 W. Evesham Road | Voorhees, NJ 08043

                                          July 1, 2020     Application granted in part and denied in part. The Court
                                                           will enter Defendants' proposed revised scheduling order.
                                                           As set out in that order, the parties shall meet and confer and
                                                           file, no later than 7/30/2020, a joint letter of no more than
                                                           three pages outlining their respective requests for a
                                                           protective order, and attaching as exhibits their proposed
VIA ECF                                                    protective orders. The parties shall also agree on proposed
                                                           deposition dates. The Clerk is directed to terminate the letter
Hon. Vernon S. Broderick, U.S.D.J.                         motions at Documents 61, 62, and 63.
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
                                                                                                      7/2/2020
New York, New York 10007

               Re: Dubai Equine Hospital v. Equine Imaging, LLC, et al., No. 18-cv-6925 (VSB)

Dear Judge Broderick:

        We have been recently retained to represent Defendants Equine Imagining, LLC
(“Equine”) and George Pappaioannou (collectively, “Defendants”) in the above-referenced matter.
We write to request a two-month extension of time to complete fact discovery – from the original
deadline of July 30, 2020, to September 30, 2020. Attached as Exhibit A is a proposed Third
Amended Case Management Order extending the discovery cutoff and related deadlines by two
months. The Court previously granted two extensions of the discovery deadline; the first of which
was requested by Defendants and the second jointly by Plaintiff and Defendants. See Dkt Nos. 34
and 39. In an email dated June 25, 2020, Plaintiff’s counsel refused to even discuss another
extension until Defendants complied with the Court’s June 16th Order. See Dkt. No. 58 and
attached Exhibit B (Email correspondence with Catherine Kelly, Plaintiff’s Counsel). Although
Defendants diligently complied with that Order by June 29, Plaintiff refused to consent to the
extension without explanation. See attached Exhibit B (Email correspondence with Catherine
Kelly, Plaintiff’s Counsel). This is hardly surprising as Plaintiff twice motioned the Court to
shorten the discovery period for the express purpose of preventing Defendants from completing
fact discovery. See Dkt. Nos. 47 and 50. The Court refused to shorten discovery, but ordered
Defendants to complete various discovery related tasks identified by Plaintiff in its motions. See
Dkt. Nos. 48, 51, 55 and 58. Those tasks have now been completed. 1

1
  The orders issued by the Court required Defendants, inter alia, to retain counsel, propose dates
for a deposition of Mr. Pappaioannou and a 30(b)(6) deposition of Equine, produce various
documents on its privilege log and negotiate a protective order for production of confidential
information. See Dkt. Nos. 48, 51, 55 58. Defendants retained present counsel on June 8, 2020.
Although the parties have reached an impasse on terms of a protective order, Defendants produced
all relevant documents from their privilege log on June 29, 2020, subject to a proposed protective
          Case 1:18-cv-06925-VSB Document 64
                                          62 Filed 07/02/20
                                                   07/01/20 Page 2 of 3




Dubai Equine Hospital v. Equine Imaging, LLC, et al., No. 18-cv-6925 (VSB)
Letter Motion for Extension of Time
July 1, 2020
Page 2

         Granting the requested extension would not interrupt the Court’s schedule in any way (as
a trial date has not yet been set), nor would a short two-month extension unfairly prejudice Plaintiff
in the slightest. Indeed, Plaintiff cannot credibly claim unfair prejudice or increased costs by
simply having to comply with routine discovery delayed by a few months. Quite the contrary, the
requested extension would likely benefit Plaintiff by affording it a better opportunity to complete
its own discovery, which is apparently ongoing.

        In contrast, Defendants would be severely prejudiced if the deadline for fact discovery were
not extended. As noted, Defendants’ current counsel has only been recently retained, and
significant additional work is required for us to complete a review of the case file and assess the
adequacy of prior counsel’s representation, especially relating to discovery. These efforts are of
particular importance, as we have recently come to understand that prior counsel may have failed
to pursue certain defenses and seek critical discovery necessary to support Defendants’ case. For
instance, upon information and belief, Plaintiff’s claim for breach of contract and related causes
of action hinge largely on actions of and communications with certain former employees of Equine
who, with Plaintiff’s full understanding and knowledge, acted without authority (actual or
apparent) and without approval by or with the knowledge of Defendants. We also have reason to
believe that the parties may have mutually modified the terms of the original contract, with Plaintiff
agreeing to accept (and ultimately taking possession of) a product different than, yet superior in
many respects, to the one described in the contract. We urge the Court to consider the substantial
negative impact on Defendants’ ability to substantiate these and other defenses were the Court to
deny the requested relief.

       Defendants are now doing the best they can to mount a rigorous defense and move this
case forward. Defendants retained new counsel, produced documents, offered opposing counsel
multiple dates for the deposition of Mr. Pappaioannou and conducted other discovery required by
the June 16th Order. Defendants are also diligently taking additional steps to conduct further
discovery, supplement prior responses, and schedule additional depositions.




order that will accompany a planned joint letter to the Court. See attached Exhibit C (Letter to
Catherine Kelly, Plaintiff’s Counsel, dated June 29, 2020). Defendants also proposed six dates,
including two dates in July, for the deposition of Mr. Pappaioannou and Equine, see attached
Exhibit D (Letter to Catherine Kelly, Plaintiff’s Counsel, dated June 26, 2020), and initiated
communications with opposing counsel regarding the preparation of and filing of a joint status
update with the Court, see Exhibit E (Email to Catherine Kelly, Plaintiff’s Counsel, dated July 1,
2020).
         Case 1:18-cv-06925-VSB Document 64
                                         62 Filed 07/02/20
                                                  07/01/20 Page 3 of 3




Dubai Equine Hospital v. Equine Imaging, LLC, et al., No. 18-cv-6925 (VSB)
Letter Motion for Extension of Time
July 1, 2020
Page 3

        For these and other reasons described above, Defendants respectfully request that the Court
grant their request for a two-month extension of time to complete fact discovery and enter the
proposed Third Amended Case Management Order attached hereto as Exhibit A.

                                             Respectfully submitted,

                                             Kim Intellectual Property Law Group, PLLC

                                             /s/ Peter Tu

                                             Peter Tu (SBN 3007531)
                                             Of Counsel


Attachments
